tice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
Ro (USPN. 9209496) discloses a battery cell sorting machine includes an inserting unit into which a battery cell is inserted, a measuring unit on which the inserted battery cell is placed, an open circuit voltage (OCV) measuring unit configured to measure an OCV of the battery cell placed on the measuring unit, a loading unit configured to discharge the battery cell placed on the measuring unit, a discharge voltage measuring unit configured to measure a discharge voltage of the battery cell discharged by the loading unit, and a control unit configured to sort battery cells placed on the measuring unit into different groups, wherein the control unit is configured to calculate a voltage differential between the OCV and the discharge voltage of each of the battery cells and to sort the battery cells having corresponding voltage differential ranges between the OCV and the discharge voltage into one group (Abstract; cols. 3-5).
Jones et al. (USPN. 6526361) discloses battery evaluation and classification applies transient microcharge and/or microload pulses to an automotive battery. Classification is made on the basis of analysis of the resultant voltage profile or portions or dimensions thereof. In one embodiment the analysis utilizes a neural network or algorithm to assess a microcycle sequence of microload/microcharge tests utilizing one of a series of battery parameters including impedance as well as voltage characteristics to effect classification. Another embodiment adopts an optimized (not maximum) level of prior test-based data-training for a self-organizing neural network. Jones further discloses utilizing prior test data correlation to enable algorithm-based classification without use of a neural network (Abstract; cols. 6-10).
Regarding claim 1, the closest prior art of record either alone or in combination fails to anticipate or render obvious the combination wherein "if the voltage Vb is located within an interval Vbmin-Vbmax defined on the basis of the architecture of the component and if the resistnace Rb is located within an interval….a stabilization step (Ph-c) comprising: continuing to apply at least one current Ic for a time tc in order to charge a second portion of said device for a second charging time tc so as to form a second lithium layer thickness at the anode….if Vd is located within an interval Vdmin-Vdmax defined on the basis of the architecture of the component, said device is tested as being valid" in combination with other limitations in the claims as defined by Applicants. 
Claims 2-16 depend from allowed claim 1 and therefore are also allowed.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG HUYNH whose telephone number is (571)272-2718. The examiner can normally be reached M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew M Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHUONG HUYNH/Primary Examiner, Art Unit 2857                                                                                                                                                                                                        July 260, 2022